Exhibit 10.26

AMBAC FINANCIAL GROUP, INC.

SEVERANCE PAY PLAN

(Applicable to terminations occurring on or after January 1, 2010)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

ARTICLE I — INTRODUCTION

   1

ARTICLE II — DEFINITIONS AND INTERPRETATIONS

   1

ARTICLE III — ELIGIBILITY FOR SEVERANCE

   4

ARTICLE IV — CONDITIONS ON RECEIVING SEVERANCE BENEFITS

   4

ARTICLE V — SEVERANCE BENEFITS

   4

ARTICLE VI — MISCELLANEOUS PROVISIONS

   6

ARTICLE VII — OTHER INFORMATION A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN

   8



--------------------------------------------------------------------------------

ARTICLE I — INTRODUCTION

Ambac Financial Group, Inc. (the “Company”) established this Ambac Financial
Group, Inc. Severance Pay Plan (the “Plan”), adopted effective as of March 1,
1996, to provide temporary and short-term unemployment type benefits to certain
employees of the Company and its participating affiliates who suffer a loss of
employment in the circumstances set forth in the Plan. The Plan replaced and
superseded any and all severance plans, policies and/or practices of the Company
and its participating affiliates in effect for their employees prior to March 1,
1996. The Company hereby amends and restates the Plan, effective for all
terminations of employment occurring on or after January 1, 2010 to incorporate
all prior amendments to the Plan and make certain additional changes desired by
the Company. The Plan is intended to fall within the definition of an “employee
welfare benefit plan” under Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended.

This document contains the official text of the Plan and also serves as the
summary plan description for the Plan.

ARTICLE II — DEFINITIONS AND INTERPRETATIONS

The following definitions and interpretations of important terms apply to the
Plan.

 

1. Company. Ambac Financial Group, Inc., a Delaware corporation, and its
successors.

 

2. Effective Date. The Plan was originally adopted effective as of March 1,
1996. The Effective Date of this amendment and restatement is January 1, 2010.

 

3. Employee. Any active employee of the Employer other than an Excluded
Individual. “Excluded Individual” shall mean (i) an employee who is a party to
an employment agreement with an Employer; (ii) any employee who is characterized
as a temporary, occasional or seasonal employee; (iii) any employee who is
designated by the Company at the time of hire as not eligible to participate in
severance benefits under the Plan or (iv) any employee who (A) has been
appointed by the Company’s Chief Executive Officer and formally designated by
resolution of the Company’s Board of Directors as an Executive Officer and
(B) has not been designated by the Company’s Compensation Committee of the Board
of Directors as eligible to participate in the Plan. “Excluded Individual” shall
also mean any individual who is treated or designated by the Company as an
independent contractor, leased employee or consultant (regardless of whether
such treatment or designation is subsequently upheld by a court, judicial or
arbitral authority or any other governmental agency). Excluded Individuals are
not eligible to participate in or receive benefits under the Plan.

 

4. Employer. The Company and any of its affiliates.

 

5. ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

6. Executive Officer. An employee who is appointed by the Company’s Chief
Executive Officer and formally designated by resolution of the Company’s Board
of Directors as an Executive Officer.

 

1



--------------------------------------------------------------------------------

7. Just Cause. Any one of the following reasons for the discharge or other
separation of an Employee from employment with an Employer:

 

  A. any act or omission by the Employee resulting or intended to result in
personal gain at the expense of any Employer;

 

  B. the improper disclosure by the Employee of proprietary or confidential
information or trade secrets of any Employer, including, without limitation,
client lists; or

 

  C. misconduct by the Employee, including, but not limited to, fraud,
intentional violation of or negligent disregard for the rules and procedures of
an Employer (including a violation of an Employer’s business code of conduct),
theft, violent acts or threats of violence, or possession of alcohol or
controlled substances on the property of an Employer.

The determination of whether a discharge or other separation from employment is
for Just Cause shall be made by the Plan Administrator, in its sole and absolute
discretion, and such determination shall be conclusive and binding on the
affected Employee.

 

8. Participant. An Employee who meets the requirements for eligibility under the
Plan, as set forth in Article III of the Plan.

 

9. Plan. This Ambac Financial Group, Inc. Severance Pay Plan, as now in effect
or as hereinafter amended.

 

10. Plan Administrative Committee. The committee appointed from time to time by
the Company to determine appeals of decisions of the Plan Administrator with
respect to Plan benefits.

 

11. Plan Administrator. The Company or such other person or committee appointed
from time to time by the Company to administer the Plan. Until a successor is
appointed by the Company, the Plan Administrator shall be the Chief
Administrative Officer.

 

12. Termination of Employment.

 

  A. The termination by an Employer of an Employee’s employment relationship
with an Employer as the result of (i) a job elimination, job discontinuation,
office closing, reduction in force, business restructuring, redundancy, or such
other circumstances as the Company deems appropriate for the payment of
severance or (ii) a “Termination by Mutual Agreement”.

 

  B. A “Termination of Employment” shall not employment under any of the
following circumstances:

 

  i. for Just Cause;

 

  ii. an Employee’s voluntary resignation or job abandonment;

 

  iii. an Employee’s retirement;

 

  iv. death or disability of an Employee;

 

2



--------------------------------------------------------------------------------

  v. an Employee is offered, but refuses, employment with an Employer, its
businesses or its affiliated companies (or a joint venture owned by any such
entity) in a position that provides the Employee with substantially equivalent
base pay and job responsibilities, as determined by the Plan Administrator, in
its sole and absolute discretion;

 

  vi. an Employee works in a business (or the portion of such business) of an
Employer (i) which is sold in whole or in part to another corporation or
company, whether by sale of stock or assets, (ii) which is merged or
consolidated with another corporation or company or is part of a similar
corporate transaction, or (iii) which is outsourced to another corporation or
company, and the Employee is offered employment with the purchaser or surviving
business or the corporation or company to which the business is outsourced
(whether or not he or she accepts any such position with the purchaser,
surviving business or other company) in a position that provides such Employee
with substantially equivalent base pay and job responsibilities, as determined
by the Plan Administrator, in its sole and absolute discretion;

 

  vii. an Employee fails to return to active employment after a cessation of
disability or following a termination of a leave of absence; or

 

  viii. a “Performance-Related Termination.”

An indefinite or temporary layoff or reduction in force does not constitute a
Termination of Employment unless the layoff or reduction in force becomes
permanent. The determination as to whether a layoff or reduction in force is
permanent shall be made by the Plan Administrator, in its sole and absolute
discretion, and such determination shall be final and binding on all affected
Employees. An Employee’s Termination of Employment shall occur on the last day
of his or her employment with an Employer.

 

  C. For purposes of the Plan, a “Performance-Related Plan, Termination” is a
Termination of Employment as the result of the performance by the Employee of
his or her employment duties in a manner deemed by an Employer, in its sole and
absolute discretion, to be in any way unsatisfactory.

 

  D. For purposes of the Plan, a “Termination by Mutual Agreement” is a
Termination of Employment as the result of a mutual agreement between the
Employee and an Employer that the Employee’s job skills no longer meet such
Employer’s business needs, although the Employee is otherwise willing and able
to continue performing services.

 

  E. All Terminations of Employment that give rise to an entitlement to
severance under the Plan (including any Performance-Related Terminations or
Termination by Mutual Agreement) are intended to qualify as an “involuntary
separation from service” for purposes of Section 409A of the Internal Revenue
Code, as amended.

 

13. Week of Base Pay. The Employee’s weekly base salary at the time of his or
her Termination of Employment, as reflected on the Employer’s payroll records,
and does not include bonuses, overtime pay, commissions, incentive or deferred
compensation or other additional compensation. For purposes hereof, an
Employee’s salary shall include any salary reduction contributions made on his
or her behalf to any plan of the Employer under Section 125 or 401(k) of the
Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

14. Years of Service. The number of consecutive full twelve (12) month periods
since the Employee’s last date of hire by the Employer in which the Employee is
paid by the Employer for the performance of full-time services in a capacity
which qualifies such person as an Employee. Years of Service shall be measured
in full years and a partial period of service of at least six (6) full months
will be rounded up to the next full 12-month period. Notwithstanding the
foregoing, and subject to applicable law, a break in service of less than six
months shall not result in periods of employment before and after such break
being deemed to be non-consecutive and the resumption of employment after such
break shall not be considered a new date of hire for purposes of this Section.
Notwithstanding the foregoing, with respect to an Employee whose employment was
transferred to an Employer from Citicorp or its affiliates during or prior to
July 1991, service with Citicorp or its affiliates shall be considered under
this Section as if performed for an Employer.

ARTICLE III — ELIGIBILITY FOR SEVERANCE

An Employee becomes eligible for severance under the Plan (i.e., becomes a
“Participant”) if such Employee experiences a Termination of Employment and
satisfies the conditions of Article IV.

ARTICLE IV — CONDITIONS ON RECEIVING SEVERANCE BENEFITS

Notwithstanding anything herein to the contrary, severance shall be paid under
the Plan in consideration of the Employee executing an agreement and general
release in such form acceptable to the Company, in its sole discretion, under
which, among other things, the Employee releases and discharges the Employer
from all claims and liabilities relating to the Employee’s employment with the
Employer and/or the termination of the Employee’s employment, including without
limitation, claims under the Age Discrimination in Employment Act and the Older
Workers Benefit Protection Act, where applicable (or such local equivalents as
may apply). An Employee shall become a Participant and payment of severance
under the Plan will be paid only after the agreement and general release has
been signed and the time for the Employee to revoke the agreement and general
release, if any, has expired.

ARTICLE V — SEVERANCE BENEFITS

If the Plan Administrator determines that a Participant has met the conditions
for payment of severance benefits under this Plan on or after January 1, 2010,
the Company will provide the Participant with the following benefits.

 

1. Severance Pay

 

  A. A Participant will be paid severance under the Plan according to the
following schedule:

 

  •  

Executive Officers

  Fifty-two (52) Weeks of Base Pay.

 

4



--------------------------------------------------------------------------------

  •  

Managing Directors and First Vice Presidents

Two (2) Weeks of Base Pay for each Year of Service, with a minimum severance of
twelve (12) Weeks of Base Pay and a maximum severance of fifty-two (52) Weeks of
Base Pay.

 

  •  

Vice Presidents, Assistant Vice Presidents and Professionals

Three (3) Weeks of Base Pay for each Year of Service, with a minimum severance
of twelve (12) Weeks of Base Pay and a maximum severance of fifty-two (52) Weeks
of Base Pay.

 

  B. The Plan Administrator, in its sole and absolute discretion and based on
such criteria as the Plan Administrator deems relevant, may, in unusual and
extraordinary circumstances, provide severance to a Participant in addition to
the severance provided pursuant to the foregoing schedule.

 

  C. If a Participant receives severance under the Plan, such Participant shall
not be entitled to receive any other severance, separation, notice or
termination payments on account of his or her employment with an Employer under
any other plan, policy, program or agreement. If, for any reason, a Participant
becomes entitled to or receives any other severance, separation, notice or
termination payments on account of his or her employment or Termination of
Employment with an Employer, including, for example, any payments required to be
paid to a Participant under any Federal, State or local law or pursuant to any
agreement (except unemployment benefits payable in accordance with state law and
payment for accrued but unused vacation), his or her severance under the Plan
will be deemed to include such payments or reduced by the amount of such other
payments paid or payable. A Participant must notify the Plan Administrator if he
or she receives or is claiming to be entitled to receive any such payment(s).

 

  D. Subject to the following sentence, severance under the Plan shall be paid
to a Participant in the form of a single lump sum payment to be paid as soon as
practicable, but in any event within sixty (60) days, following the
Participant’s Termination. Notwithstanding the foregoing, the Plan
Administrator, in its sole and absolute discretion, may cause severance to be
paid to a Participant in periodic installments beginning on the regular payroll
date immediately following the date he or she becomes a Participant; provided,
however, that to the extent that severance under the Plan, plus any other amount
or benefit that is payable to a Participant upon his or her Termination under
any other plan or arrangement of the Company and is aggregated with severance
under this Plan for purposes of Section 409A of the Internal Revenue Code,
exceeds two times the maximum amount that can be taken into account under a
tax-qualified retirement plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which the Participant’s Termination occurs, such
excess shall be paid to the Participant in the form of a single lump sum payment
paid as provided in the preceding sentence. Periodic payments shall be made
consistent with the Employer’s normal payroll practices applicable to a
Participant immediately prior to his or her Termination of Employment (or as
such payroll practices may be revised by the Employer from time to time) and
shall continue for the number of weeks for which such Participant is entitled to
severance under Article V.

 

5



--------------------------------------------------------------------------------

2. Continued Health Coverage

If the Participant elects to continue coverage under the Company’s group health
plan in accordance with the COBRA continuation coverage requirements (where
applicable), the Company will reimburse the Participant for a portion of the
premiums for COBRA coverage paid by the Participant during the following period:

 

  •  

Executive Officers

The first twelve (12) months of COBRA coverage following his or her Termination
of Employment.

 

  •  

All other Participants

The three (3) months of COBRA coverage following his or her Termination of
Employment.

The portion of the premiums to be paid by the Company will be the same as the
amount paid by the Company for the same group health insurance coverage for
active employees. In order to receive this reimbursement, Ambac must receive
proof of payment for the monthly COBRA premiums within 30 days from the date the
COBRA premium payment is due.

Where COBRA is not applicable, an employer may, subject to approval of the
insurer and the scheme rules in effect from time to time, continue to provide
coverage for the Participant under the private medical insurance plan (if any)
in which the Participant participates immediately prior to the Termination of
Employment, for a period of three (3) months following the Termination of
Employment.

 

3. Outplacement

The Employer will provide each Participant with outplacement services at a
level, in a manner and for a period determined by the Employer.

ARTICLE VI — MISCELLANEOUS PROVISIONS

 

1. Amendment and Termination. The Company reserves the right, in its sole and
absolute discretion, to terminate, amend or modify the Plan, in whole or in
part, at any time and for any reason, by a written resolution of its board of
directors. If the Plan is terminated, amended or modified, a Participant’s right
to participate in, or to receive benefits under, the Plan may be changed;
provided, however, that severance payable (or which becomes payable) to a
Participant who has incurred a Termination of Employment prior to such
termination, amendment or modification of the Plan, shall not be reduced by the
termination, amendment or modification.

 

2. No Additional Rights Created. Neither the establishment of this Plan, nor any
modification thereof, nor the payment of any benefits hereunder, shall be
construed as giving to any Participant, Employee (or any beneficiary of either),
or other person any legal or equitable right against any Employer or any
officer, director or employee thereof; and in no event shall the terms and
conditions of employment by an Employer of any Employee be modified or in any
way affected by this Plan.

 

6



--------------------------------------------------------------------------------

3. Records. The records of an Employer with respect to Years of Service,
employment history, base pay, absences, and all other relevant matters shall be
conclusive for all purposes of this Plan.

 

4. Construction. The respective terms and provisions of the Plan shall be
construed, whenever possible, to be in conformity with the requirements of
ERISA, or any subsequent laws or amendments thereto. To the extent not in
conflict with the preceding sentence or another provision in the Plan, the
construction and administration of the Plan shall be in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York (without reference to its conflicts of law provisions).

 

5. Severability. Should any provisions of the Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of the Plan unless such determination shall render impossible
or impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.

 

6. Incompetency. In the event that the Plan Administrator finds that a
Participant (or designated beneficiary) is unable to care for his or her affairs
because of illness or accident, then benefits payable hereunder, unless claim
has been made therefor by a duly appointed guardian, committee, or other legal
representative, may be paid in such manner as the Plan Administrator shall
determine, and the application thereof shall be a complete discharge of all
liability for any payments or benefits to which such Participant (or designated
beneficiary) was or would have been otherwise entitled under this Plan.

 

7. Payments to a Minor. Any payments to a minor from this Plan may be paid by
the Plan Administrator in its sole and absolute discretion (a) directly to such
minor; (b) to the legal or natural guardian of such minor; or (c) to any other
person, whether or not appointed guardian of the minor, who shall have the care
and custody of such minor. The receipt by such individual shall be a complete
discharge of all liability under the Plan therefor.

 

8. Plan Not a Contract of Employment. This plan does not form part of any
Employee’s terms and conditions of employment, and is not intended to have
contractual effect. Nothing contained in this Plan shall be held or construed to
create any liability upon an Employer to retain any Employee in its service. All
Employees shall remain subject to discharge or discipline to the same extent as
if the Plan had not been put into effect. An individual who is receiving
severance under this Plan shall not be considered an Employee immediately
following his or her Termination of Employment.

 

9. Financing. The benefits payable under this Plan shall be paid out of the
general assets of an Employer. No Participant or any other person shall have any
interest whatsoever in any specific asset of any Employer. To the extent that
any person acquires a right to receive payments under this Plan, such right
shall not be secured by any assets of any Employer.

 

10. Nontransferability. In no event shall the Company (or any other. Employer)
make any payment under this Plan to any assignee or creditor of a Participant,
except as otherwise required by law. Prior to the time of a payment hereunder, a
Participant shall have no rights by way of anticipation or otherwise to assign
or otherwise dispose of any interest under this Plan, nor shall rights be
assigned or transferred by operation of law.

 

7



--------------------------------------------------------------------------------

ARTICLE VII — OTHER INFORMATION A PARTICIPANT NEEDS TO KNOW ABOUT THE PLAN

 

1. Claims Procedure.

A Participant, or his or her beneficiary (if applicable), may file a written
claim with the Plan Administrator with respect to any benefit under the Plan.
Such Participant will be informed of the decision of the Plan Administrator with
respect to the claim within 90 days after it is received by the Plan
Administrator. Under special circumstances, the Plan Administrator may require
an additional period of not more than 90 days to review a claim. If this occurs,
such Participant will be notified in writing prior to the expiration of the
90-day period. The notice will set forth the extension and the reasons for the
extension. If the extension is required due to the Participant’s failure to
submit information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Participant until the date on which the Participant responds to the
Plan’s request for information.

If his or her claim is denied in whole or in part, or any adverse benefit
determination is made with respect to the claim, the Participant will be
provided with a written notice setting forth the reason for the determination,
along with specific references to Plan provisions on which the determination is
based. This notice also will explain what additional information is needed to
evaluate the claim (and why such information is necessary), together with an
explanation of the Plan’s claims review procedure and the time limits applicable
to such procedure, as well as a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination on review. If the Participant is not notified (of the denial or an
extension) within ninety (90) days from the date the Participant notifies the
Plan Administrator, the Participant may request a review of his or her
application as if the claim had been denied.

If a Participant’s claim has been denied, he or she may request that the Plan
Administrative Committee review the denial. The Participant’s request must be in
writing and must be made within sixty (60) days after written notification of
denial. In connection with this request, the Participant (or his or her duly
authorized representative) may:

 

  •  

Be provided, upon written request and free of charge, with reasonable access to
(and copies of) all documents, records, and other information relevant to the
claim;

 

  •  

Submit to the Plan Administrative Committee written comments, documents,
records, and other information related to the claim; and

 

  •  

Request in his or her timely application for review a conference with the
reviewer to be held at the offices of the Employer at a mutually agreeable date
and time (but not later than 60 days after receipt of the request for review).

The review by the Plan Administrative Committee will take into account all
comments, documents, records, and other information the Participant submits
relating to the claim. The Plan Administrative Committee will make a final
written decision on a claim review, in most cases within sixty (60) days after
receipt of a request for a review. In some cases, the Participant’s claim may
take more time to review, and an additional processing period of up to sixty
(60) days may be required. If that happens, the Participant will receive a
written notice of that fact, which will also indicate the special circumstances
requiring the extension of time and the date by which the Plan Administrative
Committee expects to make a determination with respect to the claim. If the

 

8



--------------------------------------------------------------------------------

extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.

The Plan Administrative Committee’s decision on the Participant’s claim for
review will be communicated to the Participant in writing. If an adverse benefit
determination is made with respect to the Participant’s claim, the notice will
include (i) the specific reason(s) for any adverse benefit determination, with
references to the specific Plan provisions on which the determination is based;
(ii) a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to (and copies of) all documents, records and
other information relevant to the claim; and (iii) a statement of the
Participant’s right to bring a civil action under Section the 5 02(a) of ERISA.

The decision of the Plan Administrative Committee (or its designee) is final and
binding on all parties.

These procedures must be exhausted before a Participant may bring a legal action
seeking payment of benefits. A Participant’s beneficiary may file a claim for
benefits under the plan by following the claims procedure described above.

 

2. Plan Interpretation and Benefit Determination.

The Plan is administered and operated by the Plan Administrator and the Plan
Administrative Committee (with respect to decisions relating to denied claims
for benefits), each of which has complete authority, with respect to matters
within its jurisdiction, in its sole and absolute discretion, to construe the
terms of the Plan (and any related or underlying documents or policies), and to
determine the eligibility for, and amount of, benefits due under this Plan to
Participants and their beneficiaries. All such interpretations and
determinations of the Plan Administrator or the Plan Administrative Committee
(with respect to decisions relating to denied claims for benefits) shall be
final and binding upon all parties and persons affected thereby. The Plan
Administrator may appoint one or more individuals and delegate such of its
powers and duties as it deems desirable to any such individual(s), in which case
every reference herein made to the Plan Administrator shall be deemed to mean or
include the appointed individual(s) as to matters within their jurisdiction.

 

3. Participants’ Rights Under ERISA.

Any Participant in the Plan, may be entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
ERISA provides (where applicable) that all Plan participants shall be entitled
to:

Receive Information About Your Plan and Benefits

 

  •  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including insurance contracts, and a copy of the latest annual report (Form 5500
Series), if any, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Pension and Welfare Benefit
Administration.

 

9



--------------------------------------------------------------------------------

  •  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series), if any, and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

 

  •  

Receive a summary of the Plan’s annual financial report (if any). The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of all Plan Participants and
beneficiaries. No one, including a Participant’s employer or any other person,
may fire a Participant or otherwise discriminate against a Participant in any
way to prevent a Participant from obtaining a welfare benefit or exercising his
or her rights under ERISA.

Enforce Your Rights

If a Participant’s claim for a welfare benefit under ERISA is denied or ignored,
in whole or in part, the Participant has a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents or the latest
annual report from the Plan and does not receive them within 30 days, the
Participant may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide materials and pay the Participant up
to $110 a day until the Participant receives the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If a Participant has a claim for benefits which is denied or ignored, in whole
or in part, the Participant may file suit in a state or Federal court. If the
Participant is discriminated against for asserting his or her rights, the
Participant may seek assistance from the U.S. Department of Labor, or the
Participant may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If the Participant is successful, the court may
order the person he or she has sued to pay these costs and fees. If the
Participant loses, the court may order the Participant to pay these costs and
fees, for example, if it finds the Participant’s claim is frivolous.

Assistance with Your Questions

If a Participant has any questions about the Plan, he or she should contact the
Plan Administrator. If a Participant has any questions about this statement or
about his or her rights under ERISA, or if the Participant needs assistance in
obtaining documents from the Plan Administrator, the Participant should contact
the nearest office of the Employee Benefits Security Administration, U.S.
Department of Labor, listed in his or her telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
A Participant may also obtain certain publications about his or her rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.

 

10



--------------------------------------------------------------------------------

4. Plan Document.

This document shall constitute both the Plan document and summary plan
description and shall be distributed to all Employees in this form.

 

5. Other Important Facts.

 

Plan Sponsor:

  Ambac Financial Group, Inc.   One State Street Plaza   New York, New York
10004   212-668-0340

Employer Identification Number

 

(EIN):

  13-3621676

Plan Name:

  Ambac Financial Group, Inc. Severance Pay Plan

Type of Plan:

  Welfare benefit plan - severance pay

Plan Year:

  Calendar year

Plan Number:

  503

Plan Administrator:

  Chief Administrative Officer   Ambac Financial Group, Inc.   One State Street
Plaza   New York, New York 10004   212-668-0340

Agent for Service of Legal

  General Counsel

Process:

  Ambac Financial Group, Inc.   One State Street Plaza   New York, New York
10004   212-668-0340

The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions any Participant or beneficiary may have about the Plan.

Service of legal process may also be made upon the Plan Administrator.

No individual may, in any case, become entitled to additional benefits or other
rights under this Plan after the Plan is terminated. Under no circumstances,
will any benefit under this Plan ever vest or become nonforfeitable, except as
provided in Section 1 of Article VII.

Severance pay is subject to Federal and state income and Social Security tax
withholdings and any other withholdings mandated by law.

 

11